Order issued September ''l/ ~
                       _y'{.J
                                 , 2012




                                             In The
                                  Q!nurt nf 1\ppealn
                        1J1iftq ilintritt nf Wexan at italian
                                      No. 05-12-00259-CR


                         THOMAS JASON THOMPSON, Appellant

                                                v.
                              THE STATE OF TEXAS, Appellee


                                           ORDER


       The Court REINSTATES the appeal.

       On July 10, 2012, we ordered the trial court to make findings regarding why the reporter's

record had not been filed. On September 24, 2012, we received the reporter's record. Therefore,

in the interest of expediting the appeal, we VACATE the July 10, 2012 order.

       Appellant's brief is due within thirty days ofthe date ofthis order.



                                                      V.-J L
                                                      DAVID L. BRIDGi§
                                                                      !I//
                                                      JUSTICE